Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 3, 10, 17 have been cancelled.
4. No claim has been amended. 
5. Claims 1- 2, 4-9, 11-16 and 18-23 are re-numbered as claims 1- 20  are pending. 
            Allowable Subject Matter
6. Claims 1, 8, and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed in view of the examiner’s amendment and for reasons argued by applicant in page 8 of the Remarks, filed on March 1, 2021, and dependent claims 2, 4-7, 9, 11-14, 16 and 18-23 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Patiejunas (US pat. No 20140047040) prior art of record teaches one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: receiving an application programming interface (API) request from a client; performing a first level of authentication using credentials provided by the client. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 8 and 15: 
determining whether the client deviates from an expected behavior, the expected behavior based on at least in part, comparing the API request with a baseline pattern of activity associated with the API; when it is determined the client deviates from the expected behavior based on, at least in part, the comparison, generating an encrypted authentication challenge to further authenticate the API request; and issuing the encrypted authentication challenge to the client to authenticate the API request.

             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 3/11/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438